Citation Nr: 0032709	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  95-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a lower back condition.

2.  Entitlement to a compensable initial rating for residuals 
of an appendectomy.

3.  Entitlement to a 10 percent rating for multiple non-
compensable disabilities under 38 C.F.R. § 3.324.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service in the U.S. Coast 
Guard from October 1977 to January 1982.

This appeal arises from September 1994 and March 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, denying the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The veteran has been assigned a compensable rating for a 
lower back condition effective as of the date service 
connection for all of his service-connected disabilities was 
established, i.e., March 30, 1994.

2.  The veteran's service-connected lower back condition, 
inclusive of functional impairment due to pain, is manifested 
by severe limitation of forward bending, some narrowing and 
irregularity of joint space, and occasional radiation of pain 
or numbness into the lower extremities without evidence of 
disc protrusion, extrusion or tearing.



CONCLUSIONS OF LAW

1.  There is no legal entitlement to a 10 percent rating 
under the provisions of 38 C.F.R. § 3.324.

2.  The criteria for an initial rating of 40 percent, but no 
higher, for the veteran's service-connected lower back 
disability have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. Part 4, including §§  4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a and Diagnostic Code (DC) 5295 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the issues on appeal, the Board notes that 
on November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(the "VCAA"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must inform the claimant 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO, in adjudicating 
the claim under prior procedures, did not fully comply with 
the new notification requirements at the time the veteran's 
claim was filed.  The veteran and his representative were not 
explicitly advised at the time the claim was received of any 
additional evidence required to substantiate the claim, and 
the RO did not identify which evidence would be obtained by 
VA and which was the claimant's responsibility.  However, 
with the exception of the veteran's appeal on the issue of 
his appendectomy residuals, and the inextricably intertwined 
TDIU claim, a substantial body of lay and medical evidence 
has been developed with respect to his claims, and the RO's 
statements and supplemental statements of the case clarified 
what evidence would be required to establish entitlement to a 
higher rating.  The veteran and his representative responded 
to the RO's communications with additional evidence and 
argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet.App. 384, 393-94 
(1993); V.A. O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 
49,747 (1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  With respect to the 
issues finally adjudicated by the Board in this decision, 
that obligation was satisfied by VA compensation examinations 
performed in November 1996 and May 2000, as will be 
described.  The Board is satisfied that all facts relevant to 
those issues have been properly and sufficiently developed, 
and that the veteran will not be prejudiced by proceeding to 
a decision on the basis of the evidence currently of record.

Entitlement to a 10 percent Rating under 38 C.F.R. § 3.324

The veteran has apparently appealed the issue of continuing 
entitlement to a 10 percent rating under the provisions of 38 
C.F.R. § 3.324.  That regulation provides that whenever a 
veteran is suffering from two or more separate, permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the 
rating schedule, a 10 percent rating may be applied, but not 
in combination with any other rating.  

A review of the record indicates that the veteran is service 
connected for a low back disability and for residuals of an 
appendectomy.  Service connection for both conditions was 
granted effective as of March 30, 1994, the dated the 
veteran's claim was received by the RO.  The RO's March 1996 
rating decision established entitlement to a 20 percent 
rating for the veteran's low back condition under 38 C.F.R. 
§ 4.71a, DC 5293, effective as of the date service connection 
was granted.  Thus, assignment of a 10 percent rating under 
38 C.F.R. § 3.324 is prohibited, as it would be "in 
combination with [an]other rating."  Id.

In Sabonis v. Brown, 6 Vet.App. 426 (1994), the United States 
Court of Veterans Appeals held that in cases in which the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Id. at 430.  Accordingly, the 
veteran's request for a 10 percent rating under 38 C.F.R. 
§ 3.324 is denied on this basis.


Initial Rating for a Lower Back Disability

The veteran has claimed entitlement to a rating in excess of 
20 for his service-connected lower back disability.  This is 
an original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating 
award. See generally Fenderson v. West, 12 Vet.App. 119 
(1999).  Service medical records indicate that the veteran's 
back was evaluated as normal prior to his entry in the Coast 
Guard.  He injured his back in December 1978 while pulling on 
a line during buoy tending operations.  He felt a pull or 
sprain.  His condition apparently worsened, and he was 
evaluated by a medical board which recommended his separation 
from the Coast Guard.  Although the buoy-tending injury was 
the apparent clear cause of the veteran's acute back pain, a 
contributory diagnosis of spina bifida was also reported.  
The spina bifida diagnosis has not been confirmed in post-
service examinations, other than as a "possibility," as 
noted below.

The veteran's claim for service connection for a back 
condition was filed in March 1994.  Private physical therapy 
reports from the Physical Therapy Clinic of Rayne (Louisiana) 
indicate he was seen there from April to June 1995.  These 
reports describe the low back range of motion as good, but do 
not offer forward and backward flexion measurements which are 
compatible with VA rating criteria.  The reports do document 
the veteran's reports of severe pain on motion.

The veteran was examined in August 1995 at the VA Medical 
Center (VAMC) in Alexandria, Louisiana.  He reported pain in 
the lower back which restricted forward flexion and backward 
flexion to 15 degrees and 5 degrees respectively, but not 
lateral flexion or rotation.  Radiation down the left sciatic 
nerve was also reported.  The examiner found the veteran's 
complaints to be "well-demonstrated" and credible.  X-rays 
of the lower spine revealed irregular calcification involving 
the 5th lumbar vertebra and an articulation defect 
"suggestive" of spina bifida.  The examiner's diagnosis was 
of osteoarthritis of the lumbosacral spine with involvement 
of the left sciatic nerve and a possibility of spina bifida 
of the 5th lumbar vertebra.  VA outpatient treatment records 
from the New Orleans VAMC dated from March 1995 through 
January 2000 show continuing complaints of lower back pain 
with some radiculopathy, treated with heat, medication and a 
TENS unit.  An MRI performed in August 1999 showed mild 
degenerative changes of the lumbar spine and mild disc 
bulging, but no disc protrusion or extrusion, or annular 
tears.

In January 2000, the veteran was again examined at the 
Alexandria VAMC.  His posture and gait were normal.  Range of 
motion of the lumbar spine was measured as 76 degrees forward 
flexion with pain, backward extension of 10 degrees with 
pain, left and right lateral flexion of 35 degrees with pain, 
and left and right rotation of 55 degrees with no pain.  No 
radiation into the extremities was reported and the 
neurologic examination was normal.  The veteran stated that 
he was unable to climb stairs and unable to work as a 
mechanic as a result of his back pain, described as six to 
eight and constant on a scale from one to ten.  The examiner 
diagnosed chronic lumbar strain with limitation of motion and 
offered an opinion that, ". . . the [veteran] is able to 
work in other areas.  He is used to working as a mechanic, 
but I feel that this is impossible with his back problem, but 
as a whole, in society, he can work in other areas."

An X-ray from the Jennings (Louisiana) American Legion 
Hospital interpreted in September 2000 found vertebral bodies 
in normal alignment with minimal narrowing at the L1-L2 
level.  The interpreting physician's impression was of slight 
anterior wedging of the L12 and L1 vertebrae, "of 
questionable clinical significance," and of minor 
degenerative changes "not excessive for the patient's age."  
No significant abnormalities were reported.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board must consider 
the history of the veteran's injury, as well as the current 
clinical manifestations of its residuals and the overall 
effect that the disability has on the earning capacity of the 
veteran.  See 38 C.F.R. § 4.2.  Moreover, the severity of the 
disability at issue must be considered during the entire 
period from the initial assignment of the disability rating 
to the present time. See Fenderson v. West, 12 Vet.App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The RO has rated the residuals of the veteran's back injury 
under 38 C.F.R. § 4.71a, DC 5295, which evaluates lumbosacral 
strain.  A 20 percent rating is appropriate where there is 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion (unilaterally) in a standing position, while 
assignment of a 40 percent rating requires severe disability, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

Here, the rating criteria for a 20 percent disability do not 
appear to well-characterize the veteran's disability, since 
there is no objective evidence of muscle spasm or loss of 
lateral spine motion.  The veteran's examinations do provide 
evidence of some narrowing and irregularity of joint space, 
and of marked limitation of forward bending, taking painful 
motion in account as a functional limitation.  See generally 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 
(1995); Voyles v. Brown, 5 Vet.App. 451, 453 (1993).  The 
severity of loss of function is further supported by the 
January 2000 VA examiner's opinion that the disability will 
prevent further employment as a mechanic.  Accordingly, based 
on the reported pain and associated functional impairment, 
the Board concludes that the veteran's disability picture 
more nearly approximates the criteria required for a 40 
percent rating under DC 5295 than a 20 percent rating.  Thus, 
the Board finds that the higher rating must be assigned.  
38 C.F.R. § 4.7.

In evaluating the severity of a disability, however, 
consideration also must be given to the potential application 
of various other provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran.  See Suttmann 
v. Brown, 5 Vet.App. 127, 133 (1993); Schafrath v. Derwinski, 
1 Vet.App. 589, 592-593 (1991).  The Board has therefore 
reviewed other lower back diagnostic codes to determine their 
applicability.  There is no evidence of fracture or ankylosis 
of the spine, eliminating consideration of DCs 5285, 5286 and 
5289.  

Although the objective medical evidence indicates that the 
veteran's intervertebral discs are essentially intact, with 
no evidence of tearing, protrusion or extrusion, the Board 
has considered a rating under DC 5293 for intervertebral disc 
syndrome.  Under DC 5293, a 20 percent disability rating will 
be awarded if the manifestations of intervertebral disc 
syndrome are "moderate" with "recurring attacks."  A 40 
percent rating contemplates severe, recurring attacks with 
intermittent relief, and a 60 percent rating requires a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Although the veteran 
has reported intermittent pain or numbness radiating into his 
lower extremities in VA examinations and at his hearing 
before the Board, there is no evidence of muscle spasm, 
absent ankle jerk or other neurological findings providing 
objective support for pronounced nerve involvement which 
would warrant a 60 percent schedular rating.  

The Board also considered rating the veteran's condition as 
limitation of motion of the lumbar spine under DC 5292.  The 
maximum schedular rating under this code, however, is 40 
percent and would be no higher than that assigned under DC 
5295.  As explained, the DC 5295 rating  encompasses 
limitation of range of motion and painful motion.  

Lastly, when evaluating a rating claim (initial or 
increased), the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
it may reach such a conclusion on its own.  See Floyd v. 
Brown, 8 Vet.App. 88, 96 (1996); Bagwell v. Brown, 9 Vet.App. 
337, 338-339 (1996).  In this case, the Board notes that 
there has been no assertion or showing that the veteran's 
service-connected disability necessitated frequent periods of 
hospitalization.  The veteran's back condition clearly has 
interfered with employment as a mechanic, as noted above.  
However, for the reasons described in the section of this 
decision discussing the claim for TDIU, below, the Board 
finds that this does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards" and 
need not remand this matter to the RO for consideration.  See 
Bagwell, 9 Vet.App. at 338-339; Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).


ORDER

A 10 percent rating under the provisions of 38 C.F.R. § 3.324 
is denied.

An initial rating of 40 percent for the veteran's lower back 
condition is granted, subject to criteria governing the 
payment of monetary benefits.


REMAND

Appendectomy Evaluation

The veteran has claimed entitlement to a compensable rating 
for residuals of an in-service appendectomy.  In its 
September 1994 rating decision, the RO denied the veteran's 
claim, indicating that no residuals of this surgery could be 
found.  As previously noted in this decision, the VCAA 
continues and expands VA's duty to obtain a medical 
examination or opinion when such an examination is necessary 
to make a decision on the claim.  See Act, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  

The Board has reviewed the medical evidence under the more 
stringent VCAA requirements and concludes that the record is 
insufficient to determine the degree of disability, if any, 
associated with the veteran's appendectomy.  Although VA 
medical examinations were performed in August 1995 and 
January 2000, neither examination report directly addresses 
the issue of appendectomy residuals, and it does not appear 
that either examiner was aware of the veteran's prior 
appendectomy or his pending rating claim.  The Board 
therefore finds that a new medical examination is necessary 
to obtain evidence to permit an informed decision on the 
claim.  

Entitlement to TDIU

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned where the schedular 
rating is less than total if a veteran is unable to follow a 
"substantially gainful occupation" as a result of service 
connected disabilities.  See also 38 C.F.R. §§ 3.340(b), 
4.15.  However, if there is only one service-connected 
disability, it must be ratable at 60 percent or more, and if 
there are two or more disabilities, at least one shall be 
ratable at 40 percent or more and there must be sufficient 
additional disability to bring the combined total to 70 
percent or more.  Id.  

The veteran is presently service connected for a low back 
condition, which the Board has determined, above, warranted 
an initial rating of 40 percent under 38 C.F.R. § 4.71a, DC 
5295.  He is also service-connected for residuals of an 
appendectomy, but at a non-compensable level.  However, 
because the Board has remanded the evaluation of that 
condition to the RO for further development, and because it 
is inextricably intertwined with the degree of impairment 
that is ultimately adjudicated, the TDIU claim cannot be 
addressed at this time and must be returned to the RO for 
further consideration.

Accordingly, the veteran's claim is REMANDED to the RO for 
completion of the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied, and that any 
other applicable legal criteria are 
considered.

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and extent of any residual 
disability related to his in-service 
appendectomy. The examiner should identify 
and describe any functional impairment 
attributable to the surgery.  The 
veteran's claims file or appropriate 
medical records with a copy of this REMAND 
must be made available to the examiner for 
review in connection with the examination.

3.  When the above development has been 
completed, the RO must again review and 
readjudicate the appendectomy evaluation 
and the individual unemployability claim.  
The veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the usual period 
of time for response.

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified, but he is advised that failure to report for a VA 
examination may have adverse consequences on his claim.  
Connolly v. Derwinski, 1 Vet. App. 566 (1991)..  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO as contemplated in remanded claims.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals



 

